PER CURIAM.
This is an appeal by the defendant below from an order of the circuit court of *680Monroe County revoking probation. The defendant was indicted for rape. He pled guilty to the lesser included offense of assault with intent to commit rape, of which he was adjudged guilty. The sentence imposed was imprisonment for a period of five years. The court suspended the sentence and placed the defendant on probation for that period. The revocation of probation was based on regular proceedings consequent upon breach by the defendant of a condition of his probation, which was established before the court without dispute. The contention of the appellant is that the court abused discretion in entering the order appealed from. We hold no such abuse of discretion has been shown. See Ruiter v. State, Fla.App. 1967, 20S So.2d 556.
Affirmed.